         Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 1 of 13




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                        §        Chapter 11
                                              §
FIELDWOOD ENERGY LLC, et al.1                 §        Case No. 20-33948 (MI)
                                              §
         Debtors                              §        (Jointly Administered)
                                              §

               LOUISIANA DEPARTMENT OF REVENUE’S OBJECTION TO
                   FOURTH AMENDED JOINT CHAPTER 11 PLAN OF
               FIELDWOOD ENERGY LLC AND ITS AFFILIATED DEBTORS



         The Secretary of the Louisiana Department of Revenue (“LDR”) through undersigned

counsel, objects to the Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its

Affiliated Debtors (“Plan”) [Doc. No. 1284], as follows:

                                         BACKGROUND
                                                  1.
         The LDR is the holder of four claims:2
         (A) Claim 946: Claim 946 was timely filed in the amount of $9.542.61 consisting of a
            Priority Tax Claim in the amount of $6,454.05 for the tax and pre-petition interest
            deficiency determined on a Sales Tax Audit for 03/01/2018 through 3/31/2020 and a
            General Unsecured Claim in the amount of $3,088.56 for the pre-petition accrued
            penalty.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158);
Fieldwood Energy LLC (6778); Fieldwood Energy Inc. (4991); Fieldwood Energy Offshore LLC
(4494); Fieldwood Onshore LLC (3489);Fieldwood SD Offshore LLC (8786); Fieldwood
Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM ShelfLLC (8107); Bandon Oil and
Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971);
Galveston Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’
primary mailing address is 2000 W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.
2
  Nothing herein below is intended to modify any filed claim; if there is any inadvertent
discrepancy, the filed claim controls.
      Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 2 of 13




       (B) Claim 950: Claim 950 was timely filed for $28,777.97. The claim is for the priority
          tax severance periods 11/1/2012 through 4/30/3014; however, the balance remaining
          consists entirely of penalty and therefore is classified as General Unsecured Debt.

       (C) Claim 951: Claim 951 was timely filed for $47,659.30 consisting of a Priority Tax
          Claim for $8,266.80 for the Corporate tax and prepetition interest for the tax period
          12/31/2018 and a General Unsecured Claim for $39,392.50.

       (D) Claim 952: Claim 952 was timely filed for $3,780.61 consisting of a Priority Tax
          Claim in the wholly estimated amount of $2,307.33 for the Corporate Tax Periods
          12/31/2017, 12/31/2018 and 12/31/2019, with estimated pre-petition interest included
          in that sum, and a General Unsecured Claim for $1,472.28 for estimated pre-petition
          penalties.


                                        OBJECTIONS
                                               2.
       (A) The LDR objects to Section 2.1 because it provides for the Administrative Tax Claims

to be paid consistent with section 1129(a)(9), when Administrative Tax Claims are required to be

paid in conformity with section 1129(a)(9)(A). This requires payment upon the Effective Date or

payment upon the due date in the ordinary course of business accordance with tax law, whichever

is later. The LDR does not consent to lesser treatment. The Plan provides:

       On (or as soon thereafter as is reasonably practicable) the later of (a) the
       Effective Date and (b) the first Business Day after the date that is thirty (30)
       calendar days after the date each Administrative Expense Claim becomes an
       Allowed Administrative Expense Claim, each holder of an Allowed Administrative
       Expense Claim (other than a Fee Claim) shall receive in full and final satisfaction
       of such Claim, either (x) Cash in an amount equal to the Allowed amount of such
       Claim or such other treatment consistent with the provisions of section 1129(a)(9)
       of the Bankruptcy Code or (y) such other treatment as to which the Debtors, the
       Post-Effective Date Debtors, or NewCo and its subsidiaries (including the Credit
       Bid Purchaser), as applicable, and the holder of such Allowed Administrative
       Expense Claim will have agreed upon in writing; provided, that Allowed
       Administrative Expense Claims representing liabilities incurred in the ordinary
       course of business by the Debtors, as Debtors in Possession, shall be paid by the
       Debtors or the Post-Effective Date Debtors, as applicable, in the ordinary course
       of business, consistent with past practice and in accordance with the terms and
       subject to the conditions of any orders or agreements governing, instruments
       evidencing, or other documents establishing, such liabilities; provided, further,
       Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 3 of 13




        that any Allowed Administrative Expense Claim assumed by the Credit Bid
        Purchaser pursuant to the Credit Bid Purchase Agreement shall be solely an
        obligation of the Credit Bid Purchaser and the holder of such assumed Claim shall
        have no recourse to or Claim against the Debtors or Post-Effective Date Debtors or
        their assets and properties. (Emphasis Added).

        (B) The Plan provides for such ordinary course payments to be paid consistent “past

practice and in accordance with the terms and subject to the conditions of any orders or

agreements governing, instruments evidencing, or other documents establishing, such

liabilities , but consistent with the tax law is not included.


        (C) Additionally, the LDR objects to the language in Section 6.2 to the extent applicable

to Administrative Tax Claims. LDR is entitled to interest on its Administrative Claims if they are

not paid when due pursuant to applicable non-bankruptcy law at the rate provided by applicable

non-bankruptcy law. United States v. Yellin (In re Weinstein), 272 F.3d 39, 40 (1st Cir. 2001)

(noting that all other circuit courts to decide the issue had come to the same conclusion); In re

Injection Molding Co., 95 B.R. 313, 315-316 (Bankr. M.D. Pa. 1989). In this case the applicable

non-bankruptcy law is La. Rev. Stat. Ann. 47:1601, et seq. LDR is also entitled to penalties on

any tax claims that are accorded Administrative Priority. See 11 U.S.C. § 503(b)(1)(C).

        (D)     Both the Administrative Claim treatment and the Priority Tax Treatment contains

this similar language: “provided, further, that any Allowed Administrative Expense Claim

assumed by the Credit Bid Purchaser pursuant to the Credit Bid Purchase Agreement shall be

solely an obligation of the Credit Bid Purchaser and the holder of such assumed Claim shall have

no recourse to or Claim against the Debtors or Post-Effective Date Debtors or their assets and

properties.” The language for the Priority Claims Treatment is the same except for substituting

“Allowed Priority Tax Claim” for “Allowed Administrative Expense Claim.” The LDR objects

to this language in both sections to the extent that it is not known who shall be responsible for any
      Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 4 of 13




Allowed Administrative Expense Claim, if any LDR ultimately has, and/or Allowed Priority Tax

Claims. Schedule 4.19, Schedule 6.8 and Schedule 10.11, to name a few schedules named within

the Credit Bid Purchase Agreement related to assumed liabilities for taxes, does not follow the

Credit Bid Purchase Agreement in Doc. 1394 to the best of LDR’s knowledge.3


       (C)     Because the Plan is not in conformity with these provisions, the Plan cannot be

confirmed pursuant to 11 U.S.C. §1129(a)(1).


                                                 3.

       (A) The LDR objects to Section 2.5 because it provides for Priority Tax Claims to be paid

consistent with the provisions of section 1129(a)(9), when Priority Tax Claims are required to be

paid in conformity with section 1129(a)(9)(C), absent agreement to lesser treatment by the creditor.

LDR does not agree to lesser treatment. (B) Section 2.5 fails to provide for the commencement

date of distributions and the frequency of payment of such distributions, without which the LDR

cannot know if the Plan meets the requirements of “regular installments”.

       (B)     Additionally, LDR objects to Section 6.2 of the Plan which provides: ‘except with

respect to the FLFO Claims of the Prepetition Secured Parties or as otherwise specifically provided

for in the Plan, the Confirmation Order, or another order of the Bankruptcy Court, post-petition

interest shall not accrue or be paid on any Claims, and no holder of a Claim shall be entitled to

interest accruing on such Claim on or after the Petition Date.” The Plan does not differentiate

between (1) the interest that accrues between the Petition Date and the Effective Date versus (2)



3
 The Supplement is two parts of over 680 pages, without any bookmarks are indexes for page
numbers to locate these documents within the .pdf documents.
      Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 5 of 13




the Post-Effective Date interest required by Section 1129(a)(9). LDR reserves all right to payment

of the total value of its prepetition claims, as of the effective date (in other words interest at the

rate required by 11 U.S.C. §511) in regular installment payments within five years of the Petition

date. To the extent that the plan attempts to avoid the payment of such interest, in Section 2.5

and/or Section 6.2 elsewhere in the Plan, the LDR avers that confirmation of the Plan should be

denied.

          (C) The LDR also objects to Claim 6.5 as an impairment of collection interest on any of

the LDR’s Administrative Tax Claims and Priority Tax Claims.               The Plan provides that:

“Distributions made after the Effective Date to holders of Disputed Claims shall be deemed to

have been made on the Effective Date.” Nothing in the Bankruptcy Code authorizes this. LDR is

entitled to interest on its Administrative Tax Claims, if any, from the date they are due under the

law and is entitled to interest on Priority Claims from the Effective Date until paid in full pursuant

to 11 U.S.C. §1129(a)(9)(C) at the rate set by 11 U.S.C. §511. The current rate of interest for

delinquent tax debts owed to the LDR confirmed between 1/1/2021 and 12/31/2021 is 6.5% per

annum.

          (D) Accordingly, the plan cannot be confirmed pursuant to 11 U.S.C. §1129(a)(1) because

it does not comply with the Bankruptcy Code.

                                                  4.

          (A) LDR objects to Section 6.6 providing that the Plan Administrator shall make all

Distributions to any holder of an Allowed Claim …(a) at the address of such holder on the books

and records of the Debtors or their agents….” The Official Proof of Claim has the required address

for communications and payments to a creditor, NOT the books and records of the debtor or their
      Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 6 of 13




agents. Specifically, the address for the Louisiana Department of Revenue, Bankruptcy Section,

Collection Division, Post Office Box 66658, Baton Rouge, Louisiana 70896-6658.

       (B) LDR also objects to the denial of interest on an undeliverable distribution (unless and

until the Plan Administrator has been notified of the then current address of such holder. There is

no provision of law for this in the Bankruptcy Code. Additionally, the LDR accepts electronic

payments through LaTap (with registration credentials), so there is no reason for mailing a check.

This is perhaps understandable for an individual creditor that changes its address or who sells or

assigns its claims. But simply providing that because the distribution is returned undeliverable is

not sufficient to deny the payment of interest on a claim. In the event of return of a distribution

the Plan Administrator should be required to do due diligence with the return of the distribution.

The Plan provision as written does not even require the plan Administrator ascertain whether there

was a mistake by his office in addressing it.

                                                5.

       Similarly, the LDR objects to Section 6.7 of the Plan, which provides:

       One year from the later of: (a) the Effective Date and (b) the date that is ten (10)
       Business Days after the date a Claim is first Allowed, all distributions that remain
       payable on account of such Claim shall be deemed unclaimed property under
       section 347(b) of the Bankruptcy Code and shall revert to the Post-Effective Date
       Debtors or their successors or assigns, and all claims of any other Person (including
       the holder of a Claim in the same Class) to such distribution shall be discharged
       and forever barred. The Post-Effective Date Debtors and the Plan Administrator
       shall have no obligation to attempt to locate any holder of an Allowed Claim other
       than by reviewing the Debtors’ books and records and the Bankruptcy Court’s
       filings.

       For the avoidance of doubt, a distribution shall be deemed unclaimed if a holder
       has not: (a) accepted a particular distribution or, in the case of distributions made
       by check, negotiated such check; (b) given notice to the Post-Effective Date
       Debtors or the Plan Administrator of an intent to accept a particular distribution;
       (c) responded to the Debtors’, the Post-Effective Date Debtors’, or the Plan
      Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 7 of 13




       Administrator’s requests for information necessary to facilitate a particular
       distribution; or (d) taken any other action necessary to facilitate such distribution.
       (Emphasis Added).



       (A) This Plan provision goes beyond the Bankruptcy Code. Priority Tax Payments can

stretch over the course of five years from the Petition Date. Section 347 of the Bankruptcy Code

does not provide for a time frame for such distributions to become unclaimed property except to

provide “[a]ny security, money or other property remaining unclaimed at the expiration of the time

allowed in a case under Chapter …11…. of this title for the presentation of a security or the

performance of a condition to participation….becomes property of the debtor or the entity

acquiring the assets of the debtor.” (Emphasis added). Section 1143 of the Bankruptcy Code

provides:

       If a plan requires presentment or surrender of a security or the performance of any other
       act as a condition to participation in distribution under the plan, such action shall be taken
       not later than five years after the date of the entry of the order of confirmation. Any
       entity that has not within such time presented or surrendered such entity’s security or taken
       any such other action that the plan requires may not participate in distribution under the
       plan. (Emphasis added).
Because the Plan does not comply with these sections of the Bankruptcy Code, the Plan is not

confirmable pursuant to 11 U.S.C. §1129(a)(1). Further, the Constitution of the State of Louisiana

does not permit the LDR to give away revenue due to it except as authorized by law; and by not

objecting to this provision as written; undersigned would be tacitly agreeing to forfeit money owed

to the LDR in a manner not authorized by law. LDR does not waive its right to any distribution to

which it may be entitled under the Plan except in accordance with the law.

       (B) Similarly, LDR also objects to Section 6.10 with respect to the Plan Administrator not

making a final Plan Distribution of less than $50.00. Again, nothing in the Bankruptcy Code

authorizes this, and the Constitution of the State of Louisiana does not permit the LDR to allow
         Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 8 of 13




revenue owed to it to be forfeited, except on the basis of Louisiana prescription or as provided by

law.

          (C) Because this Plan provision is not in compliance with the Bankruptcy Code, the Plan

cannot be confirmed pursuant to 11 U.S.C. §1129(a)(1).

                                                   6.

          LDR objects to Section 7.4. There is no provision in the Bankruptcy Code that allows the

Plan Administrator or anyone else to assume that a claim is either amended or superseded (or as

seen in some objections, both) and expunge it. Section 502(a) of the Bankruptcy Code provides

that a claim is deemed allowed unless a creditor objects to the claim. An Objection requires notice

and a hearing. See 11 U.S.C. §502(b). A Plan provision is not a substitute for a claims objection.

A creditor may disagree as to whether a claim has been “amended” or “whether it has been

superseded” and must be afforded an opportunity to prevent expungement and should not be placed

in the situation as would result here – having to file a motion for reconsideration of the

disallowance and expungement. These two (amended and superseded) terms have different

meanings for purposes of relation back to an original claim file date.4 Because this Plan provision

is not in compliance with the Bankruptcy Code, the Plan cannot be confirmed pursuant to 11 U.S.C.

§1129(a)(1).

                                                   7.

          LDR objects to Section 7.7 of the Plan as written. The provision requires that authorization

of the Bankruptcy Court and permission of the Post-Effective Date Debtor. This Plan Provision

does not comply with the Bankruptcy Rules. Rule 15(a) of the Federal Rules of Civil Procedure


4
    See In re Kolstad, 928 F.2d 171, 175 (5th Cir. 1991).
      Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 9 of 13




allows amendment of pleadings by leave of the court. While the Post Effective Date Debtor’s

permission is certainly very helpful in accomplishing an amendment of a claim or a superseding

claim, it is not a requirement. Disposition of a motion to amend is within the sound discretion of

the district court.” Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 230, 9 L.Ed.2d 222 (1962).5

If the sentence read “or permission of the Post Effective Date Debtor, it would be acceptable.

                                                8.

       Confirmation should be denied because the Plan injunction at Section 10.6 fails to

preserve the statutory setoff and recoupment rights afforded under applicable non-bankruptcy

law and the Bankruptcy Code. Although the Bankruptcy Code does not establish a right of setoff,

§ 553 is widely recognized as preserving any right to setoff under applicable non-bankruptcy

law. Citizens Bank v. Strumpf, 116 S.Ct. 286, 289 (1995). Setoff rights and all aspects of a

particular right of setoff, including the waiver of such a right, are determined by non-

bankruptcy law.

       (B)     Under § 553 of the Bankruptcy Code, setoff rights survive bankruptcy and are

not affected by other sections of the Bankruptcy Code, including § 1141. IRS v. Luongo (In

re Luongo), 259 F.3d 323 (5th Cir. 2001); United States on Behalf of IRS v. Norton, 717 F.2d

767772 (3rd Cir. 1983); In re Garden Ridge Corp., 338 B.R. 627, 632 (Bankr. D. Del. 2006);

Carolco Television, Inc. v. National Broadcasting Co. (In re DeLaurentis Entertainment

Group, Inc.),963 F.2d 1269, 1276-78 (9th Cir. 1992), cert. denied, 506 U.S. 918, 113 S. Ct.

330, 121 L.Ed.2d 249 (1992); Davidovich v. Welton (In re Davidovich), 901 F.2d 1533, 1537




5
 Rule 7015 incorporates Rule 15 of the Federal Rules of Civil Procedure (governing
amendment) into adversary proceedings in bankruptcy cases. The Court, at its discretion may
apply the rule to contested matters, such as claims objections.
      Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 10 of 13




(10th Cir. 1990); Pettibone Corp. V. United States (In re Pettibone Corp.), 161 B.R. 960, 964

(N.D. Ill. 1993); Womack v. United States (In re Womack), 188 B.R. 259 (Bankr. E.D. Ark. 1995);

In re Whitaker, 173 B.R. 359 (Bankr. S.D. Ohio 1994).

       (C) Section 553 “preserves for the creditors benefit any setoff right that it may have

under applicable non-bankruptcy law.” In re Semcrude, L.P., 399 B.R. 388 (Bankr. D. Del. 2009)

(quoting Packaging Indus. Group, Inc. v. Dennison Mfg. Co., Inc. (In re Sentinel Prod. Corp., Inc.),

192 B.R. 41, 45 (N.D. N.Y. 1996)). And “there is no basis in the Code to eliminate [a creditor’s]

setoff rights” asserted prior to confirmation. In re ALTA+CAST, LLC, 2004 WL 484881 (Bankr.

D. Del. 2004) (creditor was entitled to preserve its setoff rights under §553 where those rights

were asserted prior to confirmation). In addition to preserving setoff rights on the face of their

proofs of claim, the LDR asserts preservation of their setoff rights by objecting to any attempt

to limit those rights through the Plan.       Alta + Cast, 2004 WL 484881 (Bankr. D. Del.)

(confirmation objection to attempt to affect setoff rights is sufficient to preserve those rights).

       (D)     Confirmation of a plan does not extinguish setoff claims when they are timely

asserted. United States v. Continental Airlines (In re Continental Airlines), 134 F.3d 536, 542 (3d

Cir. 1998), cert. denied, 525 U.S. 929 (1998). Like other creditors, the LDR has the right to setoff

mutual debts. “The government has the same right which belongs to every creditor, to apply the

unappropriated moneys of his debtor, in his hands, in extinguishment of the debts due to him.”

United States v. Munsey Trust Co. of Washington, D.C., 332 U.S. 234, 239 (1947).

       (E)     The LDR has statutory setoff rights and recoupment rights, including but not limited

to those under La. Rev. Stat. Ann. §47:1621 and §47:1622. Hence, a taxing authority may setoff

mutual prepetition debts and claims pursuant to § 553, and generally it also has the right to setoff

mutual post-petition debts and claims. See In re Mohawk Indus., Inc., 82 B.R. 174, 178-179
      Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 11 of 13




(Bankr. D. Mass. 1987). To the extent that the Plan contains provisions which impair or eliminate

the setoff and recoupment rights, the Plan does not comply with 11 U.S.C. §553 and cannot be

confirmed pursuant to 11 U.S.C. §1129(a)(1).

         (F)    Therefore, to o the extent that the Plan contains provisions which impair or

eliminate the setoff and recoupment rights of LDR, the Plan does not comply with 11 U.S.C. §553

and cannot be confirmed pursuant to 11 U.S.C. §1129(a)(1).

                                                   9.

       The Debtor has trust tax accounts with the LDR and Louisiana law imposes liability on

third parties who are responsible for same with the taxpayer. See La. Rev. Stat. Ann. §47:1561.1.

To the extent that the Plan attempts to enjoin the LDR from collecting outstanding trust tax

liabilities pursuant to La. Rev. Stat. Ann. §47:1561.1, the LDR objects to confirmation of the plan

because such non-Debtor third party release language is in conflict with § 524(e) of the Bankruptcy

Code. Accordingly, confirmation of the plan should be denied pursuant to 11 U.S.C. §1129(a)(1).

For the avoidance of all doubt, LDR opts out of the third party releases in the Plan. LDR did

not receive all required ballots for its General Unsecured claims as they are against multiple parties.

       WHEREFORE, the LDR prays that, after all due legal proceedings are had, that

confirmation of the Plan will be denied, or temporarily denied, until the LDR’s objections are cured

by an amended Plan or by inclusion of cure provisions within the Confirmation Order, and for all

other relief that may be just in the premises.

                                                 Respectfully submitted,
                                                 LOUISIANA DEPARTMENT OF REVENUE
                                                 /s/ Florence Bonaccorso-Saenz
                                                 Florence Bonaccorso-Saenz (La. Bar No. 25493)
                                                 Senior Bankruptcy Counsel, Litigation Division
                                                 617 N. Third St., Office 780
                                                 Post Office Box 4064 (Zip Code 70821-4064)
Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 12 of 13




                              Baton Rouge, LA 70802
                              Tele: (225) 219-2083, Fax: (225) 231-6235
                              Email: Florence.Saenz@la.gov
      Case 20-33948 Document 1459 Filed in TXSB on 06/02/21 Page 13 of 13




                                   CERTIFICATE OF SERVICE

The undersigned hereby certifies that on June 2, 2021, a copy of the LOUISIANA DEPARTMENT OF
REVENUE’S OBJECTION TO FOURTH AMENDED JOINT CHAPTER 11 PLAN OF
FIELDWOOD ENERGY LLC AND ITS AFFILIATED DEBTORS was served electronically
through the CM/ECF on all parties requesting electronic notice through the court), including but not limited
to the following, which were also served via separate email.

Jason George at jason.george@weil.com
Jessica Liou at Jessica.Liou@weil.com
Alfredo R Perez at alfredo.perez@weil.com
Hector Duran, Jr at Hector.Duran.Jr@usdoj.gov
Stephen Douglas Statham at stephen.statham@usdoj.gov
James W Walker at jwalker@coleschotz.com
Michael D Warner at mwarner@pszjlaw.com
Constantine Z Pamphilis at dpamphilis@kasowitz.com

                                     /s/ Florence Bonaccorso-Saenz
                                       Florence Bonaccorso-Saenz
                                       Senior Bankruptcy Counsel
                                            Litigation Division
                                    Louisiana Department of Revenue
